         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 1 of 22



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RUSSELL HOLLEY, et al.                                                              PLAINTIFFS

v.                               Case No. 4:18-cv-00572-KGB

BITESQUAD.COM LLC
d/b/a BITE SQUAD                                                                    DEFENDANT

                                             ORDER

       Before the Court is defendant Bitesquad.com LLC d/b/a Bite Squad’s (“Bite Squad”)

motion to compel individual arbitration (Dkt. No. 8). Plaintiffs responded in opposition, and Bite

Squad replied (Dkt. Nos. 10, 14). Further, plaintiffs submitted a notice of supplemental authority

to the Court to which Bite Squad responded (Dkt. Nos. 18, 19). Plaintiffs allege that Bite Squad

violated the minimum wage provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq., and the Arkansas Minimum Wage Act (“AMWA”), Arkansas Code Annotated §§ 11-

4-201 et seq. Plaintiffs base their allegations upon Bite Squad’s use of a “tip credit,” a method of

compensation in which an employer pays its employees a base wage below the minimum wage,

which may be permissible so long as the employees’ tips ultimately bring their wages up to the

minimum wage. Plaintiffs claim that Bite Squad violated the law by using a tip-credit system

because it required its drivers to share tips with employees who did not “customarily and regularly

receive tips.” 29 U.S.C. § 203(m)(2)(A). Bite Squad now moves to compel arbitration pursuant

to Arbitration Agreements allegedly signed by plaintiffs. Plaintiff Russell Holley challenges the

Arbitration Agreement by claiming that the essential element of mutual asset is lacking and that

the Arbitration Agreement therefore is unenforceable. For the following reasons, the Court grants

Bite Squad’s motion to compel individual arbitration and dismisses with prejudice plaintiffs’ class

action and collective claims (Dkt. No. 8).
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 2 of 22



       I.      Background

       In support of its motion to compel arbitration, Bite Squad presents the affidavit of David

Schramm, the “Chief Legal and Administrative Officer” of Bite Squad and its wholly-owned

subsidiary, KASA Delivery, LLC (“KASA”) (Dkt. No. 9-1, ¶ 2). Mr. Schramm avers that, after a

potential employee applies for employment, the employee is “emailed an electronic copy of a

hiring packet containing (among other documents) an Employment Application, Employment

Agreement, and an Arbitration Agreement, which the employee may complete at a BiteSquad

location or on [his or her] own computer.” (Id., ¶ 5). Mr. Schramm further states that “[t]he entire

hiring packet is emailed to and accessed by the employee at the same time, and the applicant must

review each document in the hiring packet before completing and submitting it.” (Id., ¶ 6).

       Mr. Schramm states that “[t]he first time an applicant reaches a signature field, they choose

to create their signature, which may be made by signing a field with the mouse or pointer; signing

the field with their finger; signing the field with a typed signature in the font of their choosing; or

uploading a picture of their signature.” (Id., ¶ 7). He also states that applicants “had the option to

choose whether they wanted to automatically affix their signature wherever it was required or use

the process” just described (Id., ¶ 8). Furthermore, he states that each applicant “was required to

type their name into the Name Fields within the Arbitration Agreement, along with the signature,

thereby ensuring the Applicant would be required to review, and enter the applicable information

on, the Arbitration Agreement.” (Id., ¶ 9).

       Mr. Schramm further notes that “[t]he applicant cannot complete and submit the hiring

packet without filling out every required field including affixing their name and signature on the

Employment Application, Employment Agreement[,] and Arbitration Agreement.” (Id., ¶ 11).

Once the packet is completed, “the employee must click a button submitting their packet to



                                                  2
            Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 3 of 22



BiteSquad/KASA.” (Id., ¶ 10). At that point, “[a] BiteSquad/KASA representative would then

review the employee’s submission and sign the documents on behalf of BiteSquad/KASA.” (Id.,

¶ 12). According to Mr. Schramm, “[a]n Audit Trail records the email address to which the

employment packet is sent and the times at which it is sent, viewed[,] and signed by the employee

. . . .” (Id.).

          Mr. Schramm avers that it is Bite Squad’s regular practice “to maintain the Employment

Application, Employment Agreement, Arbitration Agreement, and Audit Trail as part of every

employee’s file.” (Id., ¶ 13). Attached to Mr. Schramm’s affidavits are copies of the Employment

Application, Employment Agreement, Arbitration Agreement, and Audit Trail for each of the

individual plaintiffs (Dkt. No. 9-1, at 6-55).

          The Arbitration Agreements each contain one line for the date, two lines for the typed name

of the applicant, and one line for the signature of the applicant (Id., at 10, 14, 20, 24, 30, 34, 40,

44, 50, 54). The individual plaintiffs’ names and signatures are filled in on each of these lines

(Id.). Each Arbitration Agreement contains the following relevant language:

          Except as this Agreement otherwise provides, claims covered by this Agreement
          (sometimes referred to jointly and separately as “Claims”) include, but are not
          limited to, legal disputes with any individual or entity regarding . . . wages or other
          compensation due, minimum wage, . . . and . . . claims arising under . . . [the] Fair
          Labor Standards Act, . . . [and] state statutes or regulations addressing the same or
          similar subject matters.”

(Id., at 10, 20, 30, 40, 50).

          The Arbitration Agreements also state that:

          Both the Company and you agree to bring any dispute in arbitration on an individual
          bases only, and not on a class or collective basis on behalf of others.

          ...




                                                    3
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 4 of 22



        Notwithstanding any other provision of this Agreement or the AAA Rules . . . ,
        disputes regarding the validity, enforceability or breach of the Class Action Waiver
        may be resolved only by a civil court of competent jurisdiction and not by an
        arbitrator.

(Id., at 11, 21, 31, 41, 51). Each Arbitration Agreement also states that arbitrations pursuant to the

Arbitration Agreements “shall be conducted in accordance with the procedures set forth in the

American Arbitration Associations’ Employment Arbitration Rules (“AAA Rules”) . . . .” (Id., at

12, 22, 32, 42, 52). The Arbitration Agreements also allow applicants “to opt out and not be

subject to” the Arbitration Agreements (Id., at 13, 23, 33, 43, 53).

        At the conclusion of the Arbitration Agreements, immediately preceding the signature and

typed applicant name, appears this language in capital letters and bold type:

        EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES CAREFULLY
        READING THIS AGREEMENT, UNDERSTANDING ITS TERMS, AND
        ENTERING INTO THIS AGREEMENT VOLUNTARILY AND NOT IN
        RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER
        THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.

(Id., at 13, 23, 33, 43, 53).

        Also attached to Mr. Schramm’s affidavit are “Audit Trails” for each of the individual

plaintiffs (Id., at 15, 25, 35, 45, 55). Each of the Audit Trails indicates when the “Hiring Packet”

was sent to the individual plaintiffs, when the individual plaintiffs “viewed” and “signed” the

document, and when a Bite Squad representative “viewed” and “signed” the document (Id). Each

of the Audit Trails indicates that the individual plaintiffs viewed and signed the documents that

were sent to them (Id.).

        In response, plaintiffs submit the declaration of individual plaintiff Russell Holley (Dkt.

No. 10-1). In his declaration, although he admits to having been presented with and having seen

the Employment Application and the Employment Agreement, Mr. Holley states that Bite Squad

“did not present [him] with the ‘Arbitration Agreement’” that is attached to Mr. Schramm’s


                                                  4
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 5 of 22



affidavit (Id., ¶¶ 4-10). He also states that he did not sign the Arbitration Agreement and that “the

printed cursive name appearing on [the Arbitration Agreement] is clearly a computer reproduction

in cursive of [his] name that was typed on the ‘Employment Application’ labeled Exhibit A-1.”

(Id., ¶ 12). Mr. Holley also states that the Audit Trail “only shows that [he] typed [his] name on

the ‘application (5).pdf’ document, meaning the Employment Application in Exhibit A-1.” (Id., ¶

13). Mr. Holley further states that “the Audit Trail further proves that there was only one document

presented to [him] as the Audit Trail itself reads that ‘this document was signed on

bitesquad.com.’” (Id., ¶ 14). Mr. Holley asserts that the Audit Trail “does not show that there were

multiple documents presented to [him].” (Id.). Instead, according to Mr. Holley, “there was only

one form document presented to [him], the Employment Application/Employment Agreement.”

(Id., ¶ 15). He states that the Audit Trail “confirm[s] that the Arbitration Agreement was not sent

to [him].” (Id., ¶ 16).

        Mr. Holley asserts that his “name was clearly electronically reproduced to an arbitration

agreement [he] did not see nor could be bound to.” (Id., ¶ 17). He further states that he did “not

agree to arbitrate claims, nor was there any other time in [his] employment where [his] continued

employment hinged on [him] agreeing to some arbitration agreement.” (Id., ¶ 22). He also argues

that Bite Squad “has no proof” that he “signed the field with a typed signature,” and he asserts that

he “did not use any automatic feature for affixing [his] signature on these documents or at any

other time.” (Id., ¶¶ 23, 24). According to Mr. Holley, “[t]he only explanation for the printed

signature on the Arbitration Agreement is that Defendant put it there without [his] consent or

knowledge.” (Id., ¶ 25).




                                                 5
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 6 of 22



       II.     Legal Standard

       The Federal Arbitration Act provides that certain arbitration agreements are “valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” 9 U.S.C. § 2. Courts must therefore “rigorously enforce arbitration agreements

according to their terms.” Am. Express Co. v. Italian Colors Rest., 570 U.S. 228, 233 (2013)

(internal quotation omitted). “[T]he first task of a court asked to compel arbitration . . . is to

determine whether the parties agreed to arbitrate that dispute.” Mitsubishi Motors Corp. v. Soler

Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985). “Arbitration is a matter of contract law, and

favored status notwithstanding, parties cannot be compelled to arbitrate unless they have

contractually agreed to be bound by arbitration.” Shockley v. PrimeLending, 929 F.3d 1012, 1017

(8th Cir. 2019) (citing Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002)).

       The Court must first determine whether there is a valid arbitration agreement and then

determine whether the claims fall within the terms of the arbitration agreement. Robinson v. EOR-

ARK, LLC, 841 F.3d 781, 783-84 (8th Cir. 2016). “Whether a particular arbitration provision may

be used to compel arbitration between a signatory and a nonsignatory is a threshold question of

arbitrability.” Eckert/Wordell Architects, Inc. v. FJM Props. of Willmar, LLC, 756 F.3d 1098,

1100 (8th Cir. 2014) (citing Howsam, 537 U.S. at 84-85). Threshold questions of arbitrability are

for a court to decide, unless there is clear and unmistakable evidence the parties intended to commit

questions of arbitrability to an arbitrator. Id.. at 1100 (citing Howsam, 537 U.S. at 83). However,

even where the parties incorporate “a clear and unmistakable expression of the parties’ intent to

reserve the question of arbitrability for the arbitrator and not the court,” Fallo v High-Tech Inst.,

559 F.3d 874, 878 (8th Cir. 2009), such as by incorporating the AAA Rules into their agreement,

the Eighth Circuit Court of Appeals has explained that determining whether an arbitration




                                                 6
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 7 of 22



agreement itself is valid is a threshold matter for the court, Neb. Mach. Co. v. Cargotec Sols., LLC,

762 F.3d 737, 740-41 n.2 (8th Cir. 2014). See also Schwalm v. TCF Nat’l Bank, 226 F. Supp. 3d

937, 940 (D.S.D. 2016) (stating that “[w]hether or not parties entered into an arbitration agreement

falls to judicial determination” (citing Neb. Mach. Co., 762 F.3d at 741-42)).

       The motion to compel arbitration is reviewed under a standard akin to the summary

judgment standard. See Neb. Machinery Co., 762 F.3d at 741-42. However, if a material fact

dispute is raised that concerns the “making of the arbitration agreement . . . the court shall proceed

summarily to trial thereof,” and the court resolves the fact issue when no jury trial is requested.

Nebraska Machinery Co., 762 F.3d at 743 (quoting 9 U.S.C. § 4); see also Burnip v. Credit

Acceptance Corp., No. 0:18-CV-01839-JRT-KMM, 2019 WL 2029555, at *4 (D. Minn. Jan. 15,

2019), report and recommendation adopted, No. CV 18-1839 (JRT/KMM), 2019 WL 1110801

(D. Minn. Mar. 11, 2019).

       Summary judgment is proper if the evidence, when viewed in the light most favorable to

the nonmoving party, shows that there is no genuine issue of material fact and that the defendant

is entitled to entry of judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). A factual dispute is genuine if the evidence could cause a reasonable

jury to return a verdict for either party. Miner v. Local 373, 513 F.3d 854, 860 (8th Cir. 2008).

“The mere existence of a factual dispute is insufficient alone to bar summary judgment; rather, the

dispute must be outcome determinative under prevailing law.” Holloway v. Pigman, 884 F.2d 365,

366 (8th Cir. 1989). However, parties opposing a summary judgment motion may not rest merely

upon the allegations in their pleadings. Buford v. Tremayne, 747 F.2d 445, 447 (8th Cir. 1984).

The initial burden rests on the moving party to demonstrate the absence of a genuine issue of

material fact. Celotex Corp., 477 U.S. at 323. The burden then shifts to the nonmoving party to




                                                  7
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 8 of 22



establish that there is a genuine issue to be determined at trial. Prudential Ins. Co. v. Hinkel, 121

F.3d 364, 366 (8th Cir. 1997). “The evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986).

       III.    Discussion

       The Court will examine each plaintiff’s claims in turn.

               A.      Ms. Cook, Mr. Lucas, Mr. Brown, and Ms. Hammons’s Individual
                       Claims

       Defendants argue that the Arbitration Agreements delegate the threshold issue of

arbitrability to an arbitrator, not to this Court (Dkt. No. 9, at 9-10). The Eighth Circuit Court of

Appeals has held the incorporation of the AAA Rules into a contract requiring arbitration to be a

clear and unmistakable indication that the parties intended for the arbitrator to decide threshold

questions of arbitrability. See Green v. SuperShuttle Int'l, Inc., 653 F.3d 766, 769 (8th Cir. 2011)

(noting the AAA Rules empower the arbitrator to determine his or her own jurisdiction over a

controversy between the parties).

       Defendants have presented the affidavit of Mr. Schramm, who swears to the authenticity

of the Arbitration Agreements signed by the individual plaintiffs (Dkt. No. 9-1, ¶¶ 14-20).

Defendants have also presented copies of the Arbitration Agreements signed by each of the

individual plaintiffs (Id., at 20-24, 30-34, 40-44, 50-54). The Arbitration Agreements each bear

the signatures of the individual plaintiffs (Id., at 24, 34, 44, 54). Each of these arbitration

agreements state that “[a]rbitrations pursuant to this Agreement shall be conducted in accordance

with the procedures set forth in the American Arbitration Association’s Employment Arbitration

Rules . . . .” (Id., at 22, 32, 42, 52). While Mr. Holley has presented an affidavit asserting that he




                                                  8
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 9 of 22



did not sign the Arbitration Agreement, there is no evidence before the Court that the other

individual plaintiffs disavow the Arbitration Agreements that bear their signatures.

       Taking the record evidence in the light most favorable to plaintiffs, the Court concludes

that no reasonable juror could conclude that Ms. Cook, Mr. Lucas, Mr. Brown, and Ms. Hammons

are not bound to the Arbitration Agreements. As the Arbitration Agreements incorporate the AAA

Rules, the Court concludes that the arbitrator must determine his or her own jurisdiction over the

controversy between Ms. Cook, Mr. Lucas, Mr. Brown, Ms. Hammons, and Bite Squad.

Accordingly, the Court stays the individual claims brought by Ms. Cook, Mr. Lucas, Mr. Brown,

and Ms. Hammons and refers those claims to an arbitrator for the arbitrator to determine whether

those claims are arbitrable.

               B.      Mr. Holley’s Individual Claims

       Bite Squad also asserts that an arbitrator should determine whether Mr. Holley’s claims are

arbitrable. Mr. Holley argues that he is not bound by the Arbitration Agreement because his

signature was forged and because the “auto-fill” feature is insufficient to create a binding contract

(Dkt. No. 10, at 3-7). The Court acknowledges that the Arbitration Agreement incorporates the

AAA Rules. The Court could locate no Eighth Circuit case directly on point regarding whether an

allegation of forgery that one party claims invalidates the arbitration agreement in its entirety is a

matter of arbitrability to be decided by the arbitrator. However, Supreme Court and Eighth Circuit

precedent suggests that this question belongs to the Court as the allegation of forgery goes to the

issue of whether the parties actually agreed to arbitration See New Prime Inc. v. Oliveira, 139 S.

Ct. 532, 538 (2019) (finding courts the appropriate arbiters when “a party specifically challenges

the validity of the agreement to arbitrate”); Henry Schein, Inc. v. Archer and White Sales, Inc., 139

S. Ct. 524, 530 (2019) (“To be sure, before referring a dispute to an arbitrator, the court determines




                                                  9
        Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 10 of 22



whether a valid arbitration agreement exists.”); Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63,

71 (2010) (“If a party challenges the validity . . . of the precise agreement to arbitrate at issue, the

federal court must consider the challenge before ordering compliance with that agreement. . . .”)

Northport Health Servs. of Arkansas, LLC v. Posey, 930 F.3d 1027, 1031 (8th Cir. 2019) (reversing

the district court’s order compelling arbitration because the Defendant “lacked the capacity to sign

the contract” which created the underlying arbitration agreement); Express Scripts, Inc. v. Aegon

Direct Mktg. Servs., 516 F.3d 695, 701 (8th Cir. 2008) (“A dispute like the one here—over whether

the parties agreed to arbitrate—will be resolved by the district court unless the parties clearly and

unmistakably provide otherwise.”) (internal quotations omitted); Barker v. Golf U.S.A., Inc., 154

F.3d 788, 791 (8th Cir. 1998), cert denied, 525 U.S. 1068 (1999) (“Express and Barker assert

claims that go to the making of the arbitration agreement itself. Under Prima Paint, a court must

decide whether the agreement to arbitrate is valid.”); I.S. Joseph Co., Inc. v. Mich. Sugar Co., 803

F.2d 396, 399-400 (8th Cir. 1986) (“If there is in fact a dispute as to whether an agreement to

arbitrate exists, then that issue must first be determined by the court as a prerequisite to the

arbitrator’s taking jurisdiction. . . . Case law supports our holding that the enforceability of an

arbitration clause is a question for the court when one party denies the existence of a contract with

the other.”); N & D Fashions, Inc. v. DHJ Indus., Inc., 548 F.2d 722, 729 (8th Cir. 1976)

(describing the question of whether a party had the authority to enter an arbitration agreement on

the defendant’s behalf as “a question for decision by the courts, because it goes expressly to the

making of the agreement to arbitrate”). Indeed, at least one district court in Arkansas has taken

this exact approach. See Carter v. Affiliated Comput. Sys., Inc., No. 6:10-cv-06074, 2010 WL

5572078 (W.D. Ark. Dec. 15, 2010), report and recommendation adopted sub nom. Carter v.

Affiliated Comput. Servs., No. 10-6074, 2011 WL 96494 (W.D. Ark. Jan. 11, 2011).




                                                  10
        Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 11 of 22



       Furthermore, the Eighth Circuit Court of Appeals in Nebraska Machinery Company

confronted a similar although not identical argument. In Nebraska Machinery, defendant Cargotec

argued that an arbitrator, not the court, should determine the issue of arbitrability. 762 F.3d at 740.

The Eighth Circuit determined that such an argument “puts the cart before the horse, as it presumes

the arbitration provision formed part of the contract at issue” and determined that the court instead

should resolve the “threshold question” of “whether the arbitration agreement itself is valid.” Id.

at 741 n.2. Other district courts in the Eighth Circuit have followed this approach to resolve an

issue raised with respect to an electronic signature on an employment arbitration agreement.

Burnip, 2019 WL 2029555, at *4-5; Schwalm, 226 F.Supp.3d at 941-42.

       Here, at a minimum, this Court is required to resolve as a threshold issue whether Mr.

Holley entered into the Arbitration Agreement to determine whether Mr. Holley, along with the

other individual plaintiffs, waived his ability to bring class and collective actions against Bite

Squad. Even Bite Squad argues that language in the Arbitration Agreement vests the construction

and enforcement of the class action waiver language in the Court, not an arbitrator (Dkt. No. 9, at

14-15). As a result, this Court will determine whether a valid arbitration agreement exists as to

Mr. Holley. For the reasons explained elsewhere in this Order, the Court concludes that it does.

       The Court also concludes that, based upon the record evidence before it, the Arbitration

Agreement signed by Mr. Holley empowers the arbitrator to decide which claims are arbitrable.

The Arbitration Agreement bearing Mr. Holley’s signature states that “[a]rbitrations pursuant to

this Agreement shall be conducted in accordance with the procedures set forth in the American

Arbitration Association’s Employment Arbitration Rules . . . .” (Dkt. No. 9-1, at 12). As already

discussed, the Eighth Circuit has ruled that incorporating the AAA Rules into an arbitration

agreement is a clear and unmistakable indication that the parties intended for the arbitrator to




                                                  11
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 12 of 22



decide threshold questions of arbitrability. Fallo, 559 F.3d at 878 (stating that “the arbitration

provision’s incorporation of the AAA rules . . . constitutes a clear and unmistakable expression of

the parties’ intent to leave the question of arbitrability to an arbitrator”). Given that the Arbitration

Agreement bearing Mr. Holley’s signature incorporates the AAA Rules, the Court finds that there

is no genuine issue of material fact in dispute as to the parties’ intent to have the arbitrator decide

the threshold issue of arbitrability. Accordingly, the Court stays the individual claims brought by

Mr. Holley and refers those claims to an arbitrator to determine whether such claims are arbitrable.

                C.      Class and Collective Claims

         Bite Squad argues that that the class and collective actions brought by plaintiffs are barred

by the Arbitration Agreements. Bite Squad points out that the Arbitration Agreements signed by

each of the individual plaintiffs include the following class action waiver language:

         Both the Company and you agree to bring any dispute in arbitration on an individual
         basis only, and not on a class or collective basis on behalf of others. There will be
         no right or authority for any dispute to be brought, heard or arbitrated as a class or
         collective action, or as a member in any such class or collective proceeding.

(Dkt. No. 9-1, at 11, 21, 31, 41, 51). Furthermore, Bite Squad argues that the following language

vests the construction and enforcement of the class action waiver language in the Court, not an

arbitrator:

         Notwithstanding any other provision of this Agreement or the AAA Rules . . . ,
         disputes regarding the validity, enforceability or breach of the Class Action Waiver
         may be resolved only by a civil court of competent jurisdiction and not by an
         arbitrator.

(Id.).
         The Court determines that it is required to resolve as a threshold issue whether Mr. Holley

entered into the Arbitration Agreement to determine whether Mr. Holley, along with the other

individual plaintiffs, waived his ability to bring class and collective actions against Bite Squad.




                                                   12
        Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 13 of 22



                        1.      Forgery

        Whether an arbitration agreement is valid is a matter of state contract law. E.E.O.C. v.

Woodmen of World Life Ins. Soc., 479 F.3d 561, 565 (8th Cir. 2007); see also First Options of

Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (“When deciding whether the parties agreed to

arbitrate a certain matter (including arbitrability), courts generally . . . should apply ordinary state-

law principles that govern the formation of contracts.”). As Arkansas is the forum state (Dkt. No.

1, ¶ 12), the Court applies Arkansas contract law to determine the issue of validity of the

Arbitration Agreement. “Arkansas lists five contractual elements for a valid arbitration agreement:

‘(1) competent parties, (2) subject matter, (3) legal consideration, (4) mutual agreement, and (5)

mutual obligations.’” Northport Health Servs. of Ark, LLC v. Posey, 930 F.3d 1027, 103 (8th Cir.

2019) (quoting Tyson Foods, Inc. v. Archer, 147 S.W.3d 681, 684 (Ark. 2004)). With regard to

mutuality of agreement, the Arkansas Supreme Court has consistently applied two legal principles:

(1) if there is no meeting of the minds, there is no contract; and (2) in order to make a contract

there must be a meeting of the minds as to all terms, using objective indicators. Williamson v.

Sanofi Winthrop Pharm. Inc., 60 S.W.3d 428, 434 (Ark. 2001). While the standard for determining

mutuality is an objective one, “[a] party’s manifestation of assent to a contract may be made wholly

by spoken words or by conduct.” Childs v. Adams, 909 S.W.2d 641, 645 (Ark. 1995) (citing ERC

Mortg. Grp., Inc. v. Luper, 795 S.W.2d 362 (1990))).

        Mr. Holley argues that he never agreed to arbitrate any claims against Bite Squad. The

Court concludes that Mr. Holley has failed to create a disputed genuine issue of material fact as to

the validity of the Arbitration Agreement bearing his signature. The undisputed record evidence

shows that Mr. Holley’s forgery argument cannot survive summary judgment. Under Arkansas

law, the party asserting forgery of a signature carries the burden of proof to establish the falsity of




                                                   13
        Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 14 of 22



the signature. See Fuller v. Norwood, 592 S.W.2d 452, 454 (Ct. App. Ark. 1979) (citing Kennedy

v. Couillard, 372 S.W.2d 825 (Ark. 1963)).

       The undisputed record evidence indicates that Mr. Holley signed the Employment

Application, the Employment Agreement, and the Arbitration Agreement (Dkt. No. 9-1, at 6-14).

The undisputed record evidence also indicates that the Arbitration Agreement contains a line for a

date, two lines for printed versions of Mr. Holley’s full name, and a line for Mr. Holley’s signature

(Id., at 10, 14). Mr. Holley’s name is printed on the two lines provided for a printed name on the

Arbitration Agreement, and his signature is located on the signature line of the Arbitration

Agreement (Id.).

       The undisputed record evidence also contains an “Audit Trail” for Mr. Holley (Id., at 15).

The Audit Trail has a title line of “Your Hiring Packet,” a file name line that says “application

(5).pdf, I-9 Jan 2017.pdf and 12 others,” and a status line that says “Completed.” (Id., at 15). The

Audit Trail also includes the following statements:             “This document was signed on

bitesquad.com;”      “Document        History;”        and    “The      document       has      been

completed.” (Id.). The Audit Trail contains a “Document ID” number of “0704b4bbda7fa76f23e

31174460b75ffad9be0c1,” which is also at the bottom of the Employment Application,

Employment Agreement, and Arbitration Agreement (Id., at 6-15). Finally, the Audit Trail

indicates that Mr. Holley viewed and signed unspecified documents (Id., at 15).

       The only evidence offered to show that Mr. Holley’s signature was forged is the affidavit

of Mr. Holley (Dkt. No. 10-1). In this affidavit, Mr. Holley asserts that he “never signed nor agreed

to arbitrate any claims with Bitesquad.” (Id., ¶ 3). Mr. Holley asserts that “there was only one

form document presented to [him], the Employment Application/Employment Agreement.” (Id.,

¶ 15). He contends that “the printed cursive name appearing on [the Arbitration Agreement] is




                                                  14
        Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 15 of 22



clearly a computer reproduction in cursive of [his] name that was typed on the ‘Employment

application’ labeled as Exhibit A-1.” (Id., ¶ 12). He also states that he “did not choose to

automatically affix [his] signature to any documents at any point.” (Id., ¶ 24). Mr. Holley further

states that he did not place his “printed signature on the Arbitration Agreement . . . .” (Id., ¶ 25).

Mr. Holley argues that the file name on the Audit Trail, “application (5).pdf,” demonstrates that

he only typed his name on the Employment Application (Id., ¶ 13).

       This case is similar to Curtis v. Contractor Management Services, LLC, No. 1:15-cv-487-

NT, 2018 WL 6071999 (D. Me. Nov. 20, 2018). There, as relevant, the two plaintiffs asserted

overtime claims against defendant 3PL, and 3PL moved to compel arbitration on the grounds that

the plaintiffs “accessed, reviewed, and signed” the arbitration agreement using an “online

platform.” 2018 WL 6071999, at *2. The plaintiffs averred that they did “not recall” signing the

arbitration agreement and implied “that the signatures on the 3PL Agreement are electronic

forgeries.” Id., at *4. 3PL responded by providing the declaration of an employee who managed

the online platform through which the arbitration agreement was allegedly signed. Id., at *5. That

employee averred that a user must first register for the platform by submitting a name, date of

birth, and social security number, and then the user must create a “unique electronic signature” by

answering “three of four security questions related to her personal history.” Id. The employee

asserted, and the record evidence provided corroborated, that the plaintiffs completed the “identity

verification process, created a unique electronic signature, and later reviewed and electronically

signed the 3PL Agreement.” Id. The district court applying New York law to assess the formation

of a contract found that “[t]his evidence overcomes the Plaintiffs’ unsupported implication that

3PL forged the Plaintiffs’ signatures.” Id.




                                                 15
        Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 16 of 22



       In the Court’s view, no reasonable factfinder could conclude that Bite Squad, or any other

entity or individual, forged Mr. Holley’s signature on the Arbitration Agreement. Mr. Schramm

avers that each potential employee is “emailed an electronic copy of a hiring packet containing

(among other documents) an Employment Application, Employment Agreement, and an

Arbitration Agreement . . . .” (Dkt. No. 9-1, ¶ 5). The record evidence establishes that the “entire

hiring packet is emailed to and accessed by the employee at the same time, and the applicant must

review each document in the hiring packet before completing and submitting it” (Id., ¶ 6). The

applicant must generate an electronic signature and choose whether to affix that signature

automatically on all documents (Id., ¶¶ 7-8). The applicant must also type his or her name into the

“Name Fields” on the Arbitration Agreement (Id., ¶ 9). Mr. Schramm avers that an applicant

cannot complete and submit the entire hiring packet “without filling out every required field,”

including affixing his or her name and signature on each line where required (Id., ¶ 11).

       The file name on the Audit Trail—“application (5).pdf, I-9 2017.pdf and 12 others”—

indicates that Mr. Holley was sent 14 files (Dkt. No. 9-1, at 15 (emphasis added)). The “Document

ID” on the Audit Trail is “0704b4bbda7fa76f23e31174460b75ffad9be0c1,” which matches the

“Doc ID” on the bottom right-hand corner of each page of the Arbitration Agreement bearing Mr.

Holley’s signature (Id., at 10-14). The Audit Trail also shows that Mr. Holley “signed” the

document on August 15, 2017 (Id., at 15). This date matches the date on the Arbitration

Agreement, as well as the dates on the Employment Application and Employment Agreement,

both of which Mr. Holley admits to signing (see id., at 6-15).

       “There is no question that at the summary judgment stage the judge’s function is not

himself to weigh the evidence and determine the truth of the matter but to determine whether there

is a genuine issue for trial.” Conolly v. Clark, 457 F.3d 872, 876 (8th Cir. 2006) (internal quotation




                                                 16
        Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 17 of 22



omitted). “However, a properly supported motion for summary judgment is not defeated by self-

serving affidavits.” Id. (citing Davidson & Assocs. v. Jung, 422 F.3d 630, 638 (8th Cir. 2005)).

The undisputed record evidence shows that Mr. Holley was emailed a copy of the hiring packet,

and he admits that he signed the Employment Application and Employment Agreement (Dkt. No.

10-1, ¶¶ 4-9, 12-13, 15). Furthermore, the undisputed record evidence is that, to complete the

entire hiring packet, Mr. Holley was required to complete every required field on all of the

documents, including the Arbitration Agreement (Dkt. No. 9-1, ¶ 11.). Additionally, the date on

the Employment Application and Employment Agreement match the date on the Arbitration

Agreement (Id. at 6-7, 9-10,). Further, the “Doc ID” from the Audit Trail matches the bottom

right-hand corner of each page of the hiring packet, including the pages of the Arbitration

Agreement (Id. at 6-15). The undisputed record evidence also shows that, for a job applicant to

complete the hiring packet, the applicant had to: (1) review each document in the hiring packet

before completing and signing each document; (2) fill out each required field, including name and

signature fields; and (3) click a button submitting the packet to Bite Squad (Dkt. No. 9-1, ¶¶ 6, 9-

11). It is Mr. Holley’s burden to establish the falsity of the signature under Arkansas law, and

even with all reasonable inferences drawn in his favor, the Court concludes that Mr. Holley’s

unsupported assertion that Bite Squad forged his signature on the Arbitration Agreement does not

suffice to call into question the authenticity of his signature under Arkansas law.

                       2.      Validity Of Signature

       Mr. Holley also argues that Bite Squad has failed to demonstrate that the “auto-fill” feature

is “sufficient to establish a meeting of the minds between the parties.” (Dkt. No. 10, at 4 (internal

quotation marks omitted)).     The Court disagrees and concludes that the undisputed record




                                                 17
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 18 of 22



evidence, even taken in the light most favorable to Mr. Holley, demonstrates that Mr. Holley’s

electronic signature on the Arbitration Agreement is legally binding.

        Arkansas law recognizes the validity and legal effect of electronic signatures as follows:

        (a) A record or signature may not be denied legal effect or enforceability solely
        because it is in electronic form. (b) A contract may not be denied legal effect or
        enforceability solely because an electronic record was used in its formation. (c) If
        a law requires a record to be in writing, an electronic record satisfies the law. (d)
        If a law requires a signature, an electronic signature satisfies the law.

Ark. Code Ann. § 25-32-107. Arkansas defines an “electronic signature” as “an electronic sound,

symbol, or process attached to or logically associated with a record and executed or adopted by a

person with the intent to sign the record.” Ark. Code Ann. § 25-32-102(8). Other courts have held

that an individual who “clicked a box indicating that [they] read and acknowledged the agreement”

has provided a valid signature for contract purposes under Arkansas law. Johnson v. Pizza Hut,

No. 1:16-cv-1089, 2017 WL 1064666, at *2 (W.D. Ark. Mar. 21, 2017).

       The undisputed record evidence shows Bite Squad emails an “entire hiring packet” to an

applicant, and “the applicant must review each document in the hiring packet before completing

and submitting it.” (Id., at 9-1, ¶ 6). The record evidence further indicates that, when an applicant

reaches a “signature field,” the applicant must decide the manner in which he or she will provide a

signature (Id., ¶ 7). The undisputed record evidence shows that applicants have “the option to

choose whether they wanted to automatically affix their signature wherever it was required . . . .”

(Id., ¶ 8). Furthermore, the undisputed record evidence is that applicants are “required to type their

name[s] into the Name Fields within the Arbitration Agreement, along with the signature . . . .”

(Id., ¶ 9 (emphasis added)). Once the “entire employment packet” is completed and signatures

placed “where required,” applicants “must click a button submitting their packet . . . .” (Id., ¶ 10).

According to Mr. Schramm, “[t]he applicant cannot complete and submit the hiring packet without




                                                  18
         Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 19 of 22



filling out every required field including affixing their name and signature on the . . . Arbitration

Agreement.” (Id., ¶ 11).

        The Court notes that “clickwrap agreements” 1 are routinely held to be valid and

enforceable. See e.g., Hancock v. Am. Tel. & Tel. Co., Inc., 701 F.3d 1248, 1255 (10th Cir. 2012);

Treiber & Straub, Inc. v. UPS, 474 F.3d 379, 382 (7th Cir. 2007); Goza v. Multi-Purpose Civic

Ctr. Facilities Bd. for Pulaski Cty., No. 12-CV-6125, 2014 WL 3672128, at *3 (W.D. Ark. July

23, 2014). The undisputed record evidence is that applicants for employment with Bite Squad

have to make the affirmative choice “to automatically affix their signature” wherever it is required.

(Dkt. No. 9-1, ¶ 8). Further, even if Mr. Holley chose to affix automatically his signature, the

undisputed record evidence shows that he had to affix his printed name manually at least twice on

the Arbitration Agreement (Id. at 2, ¶ 9; 10, 14). Additionally, Mr. Holley could not submit his

entire hiring packet, including but not limited to the Arbitration Agreement, until he had affixed

his signature on each required line and affixed his printed name on the required lines (Id., ¶ 11).

The Audit Trail, as already discussed, indicates that Mr. Holley reviewed and signed the hiring

packet (Id., at 15). Mr. Holley’s only evidence to the contrary is his affidavit, wherein he states

that he “did not choose to automatically affix my signature to any documents at any point.” (Dkt.

No. 10-1, ¶ 24).

        The Court notes that the facts of this case are distinct from those in Shockley, where the

Eighth Circuit held that plaintiff Jennifer Shockley was not bound by an arbitration agreement

because there was no proof that she accepted the terms of that agreement. 929 F.3d at 1019-20.



        1
         A clickwrap agreement is an assent process where a user is required to click “I agree”
before completing a purchase but is not required to actually view or scroll through the contract or
terms and conditions. See Witt v. Nation-Wide Horse Transp., Inc., No. 4:16-CV-108, 2016 WL
4033987, at *6 (S.D. Iowa July 25, 2016) (citing Berkson v. Gogo LLC, 97 F. Supp. 3d 359, 395
(E.D.N.Y. 2015)).


                                                 19
        Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 20 of 22



There, the arbitration language at issue was contained in an employee handbook, and Ms. Shockley

was offered two opportunities to review the handbook, though neither review was “conditioned on

her offer of employment.” Id. at 1019. Ms. Shockley acknowledged the existence of the relevant

arbitration provisions, but there was no proof that she actually accepted those provisions so as to

form a binding contract under Missouri law. Id. Here, however, Mr. Holley was required to affix

his signature to the Arbitration Agreement in order to be hired by Bite Squad. Furthermore, the

record evidence is that Mr. Holley did sign the Employment Agreement and Employment

Application, both of which were contained in the hiring packet with the Arbitration Agreement,

and that Mr. Holley accessed the entire hiring packet at the same time. Moreover, the language of

the Arbitration Agreement makes clear that it is an agreement between the parties, entered into

voluntarily, and binding as to its terms.

       As discussed above, a properly supported motion for summary judgment cannot be

defeated by self-serving affidavits. Conolly, 457 F.3d at 876 (citing Davidson & Assocs., 422 F.3d

at 638). Mr. Holley’s bare allegation is not enough to create a genuine disputed issue of material

fact as to whether he affixed his electronic signature to the Arbitration Agreement. The documents

attached to Mr. Schramm’s affidavit indicate that Mr. Holley affixed his signature and name to the

Employment Application, Employment Agreement, and Arbitration Agreement (Dkt. No. 9-1, at

6-14). The Audit Trail, which bears the same “Doc ID” as each page of the Arbitration Agreement

related to Mr. Holley, indicates that Mr. Holley reviewed and signed the hiring packet (Id., at 15).

Additionally, the undisputed record evidence shows that Mr. Holley could not complete the hiring

packet without completing all of the documents, including the Arbitration Agreement. Mr. Holley

does not dispute that he signed the Employment Application and Employment Agreement, both of

which were also within his hiring packet and have the same date as the Arbitration Agreement.




                                                20
        Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 21 of 22



The Court concludes that, based upon this record evidence, any reasonable juror would conclude

that, as a matter of Arkansas law, Mr. Holley electronically signed the Arbitration Agreement.

Accordingly, the Court concludes that Mr. Holley has failed to create a disputed genuine issue of

material fact as to the validity of the Arbitration Agreement. Based upon the record evidence, the

Court concludes that the Arbitration Agreement is enforceable as to each individual plaintiff and

that there is no genuine issue of material fact as to the parties’ intent to waive certain class or

collective actions.

       The Eighth Circuit has held that “arbitration agreements containing class waivers are

enforceable in claims brought under the FLSA.” Owen v. Bristol Care, Inc., 702 F.3d 1050, 1055

(8th Cir. 2013). The Supreme Court has upheld the validity of class-action waivers in arbitration

agreements. Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1632 (2018) (holding that the that the

Federal Arbitration Act’s saving clause does not provide a basis for refusing to enforce arbitration

agreements waiving collective action procedures for claims under the FLSA and class action

procedures for claims under state law). For the reasons discussed above, the Court concludes that

the Arbitration Agreements signed by plaintiffs are valid and binding. The Court therefore finds

that the waiver of class or collective actions in the Arbitration Agreements are valid. Accordingly,

the Court dismisses the first and third counts of the complaint with prejudice (Dkt. No. 1).

       IV.     Conclusion

       For the foregoing reasons, the court stays the individual claims of all plaintiffs and grants

the motion to compel arbitration (Dkt. No. 8). The class and collective action claims brought by

these plaintiffs are dismissed with prejudice.




                                                 21
Case 4:18-cv-00572-KGB Document 20 Filed 09/19/19 Page 22 of 22



So ordered this the 19th day of September 2019.


                                           ____________________________________
                                           Kristine G. Baker
                                           United States District Judge




                                      22
